NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

             AMANDA JAYNE KITCHEN, Petitioner/Appellee,

                                        v.

               MAX T. FLEMING, SR., Respondent/Appellant.

                           No. 1 CA-CV 18-0241 FC
                                FILED 2-21-2019


           Appeal from the Superior Court in Maricopa County
                          No. FC 2017-092795
                The Honorable Laura M. Reckart, Judge

                                  AFFIRMED


                               APPEARANCES

Max T. Fleming, Sr., Queen Creek
Respondent/Appellant

Amanda J. Kitchen, Tempe
Petitioner/Appellee
                       KITCHEN v. FLEMING, SR.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Randall M. Howe joined.


C A M P B E L L, Judge:

¶1            Max Fleming Sr. (“Father”) appeals from the dissolution
decree and subsequent nunc pro tunc order ending his marriage with
Amanda Kitchen (“Mother”). Father argues the family court erred (1) by
not allowing him to read from prepared notes during the evidentiary
hearing, (2) by awarding unequal parenting time, (3) in determining the
amount of spousal support to Mother, and (4) by awarding attorney fees
and costs to Mother. Because the record reasonably supports the family
court’s decisions, we find no abuse of discretion and affirm.

                             BACKGROUND

¶2            Mother and Father were married for 16 years and have four
minor children. Three of the four children have disabilities requiring
educational and medical accommodation. The oldest daughter has a
chronic gastrointestinal illness and is a homebound student, one daughter
is on the autism spectrum and has an individualized education program,
and another daughter has cerebral palsy and also has an individualized
education plan.

¶3           Mother filed a petition for dissolution in April 2017. After an
evidentiary hearing at which Mother was represented by an attorney and
Father proceeded pro se, the court issued a decree designating Mother as the
primary residential parent, awarding Mother spousal support, and
awarding Mother a portion of her attorney fees and costs. Father appeals.

                              DISCUSSION

I.    The family court did not deny Father due process by preventing
      him from verbally reading prepared statements into the record.

¶4           Father represented himself at the evidentiary hearing. In his
opening brief, he alleges that he prepared notes, outlines, and statements to
read during his testimony in support of his case. During the hearing, he
apparently began to read from his notes until Mother’s counsel interjected,


                                     2
                        KITCHEN v. FLEMING, SR.
                           Decision of the Court

“I object. Can we object?” The court responded, “Yeah. You really can’t just
read a statement. So why don’t we go through the different categories,” and
then began prompting Father about the contested issues. Father now argues
the court’s refusal to allow him to read from prepared statements denied
him due process of law because he “could not testify in a meaningful
manner as he felt most appropriate for the proceeding and just ended up
answering questions of the [c]ourt in its view of what it might have thought
was essential.”

¶5             In family law cases, any party may file before a hearing a
notice requiring strict compliance with the Arizona Rules of Evidence. Ariz.
R. Fam. Law P. 1, 2(B)(1) (2017). If, as in this case, no such notice is filed,
“relevant evidence is admissible, provided . . . that the court must exclude
evidence if its probative value is outweighed by a danger of . . . unfair
prejudice, confusing the issues, undue delay, wasting time, needlessly
presenting cumulative evidence, lack of reliability or failure to adequately
and timely disclose same.” Ariz. R. Fam. Law P. 2(B)(2) (2017). “We review
the trial court’s evidentiary rulings for a clear abuse of discretion; we will
not reverse unless unfair prejudice resulted, or the court incorrectly applied
the law.” Larsen v. Decker, 196 Ariz. 239, 241, ¶ 6 (App. 2000) (citations
omitted).

¶6             Although the family court enjoys broad discretion to “impose
reasonable time limits on all proceedings,” Ariz. R. Fam. Law P. 22(a)
(2017), the court must afford the parties an opportunity to be heard at a
meaningful time and in a meaningful manner. Volk v. Brame, 235 Ariz. 462,
468, ¶ 20 (App. 2014). The family court should remain sufficiently flexible
in allotting time and hearing testimony to preserve due process, but it is not
required to indulge inefficient uses of time. Id. at 469, ¶ 22. “It is
fundamental to due process that a court provide a forum for witness
testimony, and that it refrain from resolving matters of credibility on
documents alone.” Id. at 464, ¶ 2 (noting that the court rejecting the parties’
efforts to testify and choosing to rely on a “paper view” categorically
violated due process). “[T]he family court is in the best position to judge the
credibility of witnesses and resolve conflicting evidence, and appellate
courts generally defer to the findings of the family court.” Vincent v. Nelson,
238 Ariz. 150, 155, ¶ 18 (App. 2015); see also Gutierrez v. Gutierrez, 193 Ariz.
343, 347, ¶ 13 (App. 1998) (noting that we defer to the family court on
determinations of witness credibility and the weight to give to conflicting
evidence).

¶7         Here, the family court was tasked with hearing testimony
from both Mother and Father—the only two witnesses in the case—and


                                       3
                         KITCHEN v. FLEMING, SR.
                            Decision of the Court

resolving any conflicting facts by weighing all of the written and oral
evidence to determine their relative credibility on the various contested
issues. Not only that, the family court was also tasked with performing this
function in a timely and efficient manner. When it was Father’s turn to
testify, he began with several statements that had no bearing on the
contested issues at hand:

       “I’ll go grab my papers. . . . I’ll go through my list of issues I’d
       like to address with the Court. Hopefully I can properly
       synchronize my positions verbally to go with the flow of my
       pretrial statement. First, I agree the marriage is irretrievably
       broken and there’s no hopes for reconciliation, however, both
       parties have four children from which this matter arises that
       the Court will make a determination as to what is best for
       these children. Finally, I would like to avow that my
       submitted pretrial statement be a portion of my direct
       testimony, as well as this presentation before the Court. . . .”

Neither marital reconciliation nor the fact that the parties had four children,
for instance, were at issue, and the family court was already familiar with
the background of the case through its review of the parties’ written pretrial
submissions. The family court therefore intervened and began prompting
Father’s testimony on the specific contested issues to keep it efficient and
relevant, and to avoid wasting time, confusing the issues, and admitting
cumulative evidence. Proceeding in a question-and-answer format, rather
than simply observing Father reading from his prepared documents, was
within the court’s discretion as an aid in resolving the conflicting evidence
and determining Father’s credibility. Although Father argues this caused
him stress, confused him, and diminished his ability to present his case, “a
party who conducts a case without an attorney is entitled to no more
consideration from the court than a party represented by counsel, and is
held to the same standards expected of a lawyer.” Kelly v. NationsBanc
Mortg. Corp., 199 Ariz. 284, 287, ¶ 16 (App. 2000).

¶8            Specifically, Father argues he was not permitted to fully
present his oral testimony regarding his ability to sustain the children’s
school routines, his career as a registered nurse and his particular insights
into how the children are all highly functional and have no special needs at
home, Mother’s spousal-support needs considering her physically active
lifestyle and her ability to train for triathlons despite her own health
problems, and his ability to procure a new residence after he was obliged
to move out but to continue financially supporting the marital residence.
Prior to the hearing, however, Father submitted a pretrial statement that


                                        4
                         KITCHEN v. FLEMING, SR.
                            Decision of the Court

explained his positions on these precise topics. The family court verbally
confirmed it had reviewed Father’s pretrial statement prior to the hearing.
Furthermore, Father did have the opportunity to orally address each
contested issue during the hearing. He personally cross-examined Mother,
during which he asked her about her bachelor’s degree and prior work
experience, her own health and whether she had ever run or trained for a
marathon (to which she replied in the negative), and the amount of spousal
support she was requesting. The court also specifically asked Father about
why he was requesting equalized parenting time, how he could
accommodate the children in the new four-bedroom residence he was
renting, and his financial earnings and child-and spousal-support requests,
among other things.

¶9            In short, although Father was not permitted to proceed in the
manner he may have preferred, the record reveals that Father had a
meaningful opportunity to be heard on all of the relevant issues. The family
court did not abuse its discretion by directing Father’s testimony.

II.    The family court did not abuse its discretion by awarding unequal
       parenting time.

¶10           In the decree of dissolution, the family court designated
Mother as the primary residential parent of the children. Father was
awarded alternating weekends and a rotating holiday and vacation
schedule with three of the four children (excepting the oldest child, who
has refused to exercise parenting time with Father). Father contends the
family court erred by denying his request for almost equal parenting time,
arguing that the court’s findings were based on Mother’s “anemic”
testimony and were unsupported by corroborating or independent
evidence.

¶11            “It is . . . the declared public policy of this state and the general
purpose of this title that absent evidence to the contrary, it is in a child’s
best interest . . . to have substantial, frequent, meaningful and continuing
parenting time with both parents.” A.R.S. § 25-103(B)(1). “In a contested . . .
parenting time case, the court shall make specific findings on the record
about all relevant factors and the reasons for which the decision is in the
best interests of the child.” A.R.S. § 25-403(B). “On appeal, we will not
disturb the family court’s custody or parenting time orders absent an abuse
of discretion.” Nold v. Nold, 232 Ariz. 270, 273, ¶ 11 (App. 2013). To hold that
an abuse of discretion has occurred, “the record must be devoid of
competent evidence to support the decision of the [family] court.” Borg v.
Borg, 3 Ariz. App. 274, 277 (1966).


                                         5
                        KITCHEN v. FLEMING, SR.
                           Decision of the Court

¶12           The family court detailed its findings regarding each factor
listed under A.R.S. § 25-403(A), including the following: three of the four
children have various health issues and educational needs; Mother had
been the primary caretaker of the children, ensuring their particular needs
were met; Mother had instituted a regimented plan for the children to help
them given their medical needs, and the children would have issues
adjusting to the new schedule if Father was given equal parenting time; the
oldest child did not wish to spend time with Father; and Mother had offered
Father additional parenting time that he had declined. Although Father
argues the family court should have relied on his version of the related
events and circumstances, Mother presented reasonable evidence
supporting each of the family court’s findings and we therefore affirm.

III.   The superior court did not abuse its discretion in calculating an
       award of spousal support to Mother.

¶13            The family court awarded Mother spousal maintenance,
ordering Father to pay $2,250 per month for 10 years. Father does not argue
that the court made any particular mathematical error, that the court relied
on inaccurate figures, or that Mother was ineligible for an award of spousal
maintenance. Rather, Father asserts again that, had he been able to read
from his own notes to best communicate his positions, he would have been
able to clarify certain aspects of the evidence—presumably to persuade the
court to reduce Mother’s award. We review the family court’s award of
spousal maintenance for an abuse of discretion and, viewing the evidence
in the light most favorable to the awardee, will affirm if any reasonable
evidence supports it. Gutierrez, 193 Ariz. at 348, ¶ 14.

¶14           “If the court determines [a] spouse is eligible for an award [of
spousal maintenance], it then considers the relevant circumstances of both
parties to determine whether to actually grant an award and, if so, the
amount and duration.” In re Marriage of Cotter & Podhorez, 245 Ariz. 82, 85,
¶ 7 (App. 2018); see A.R.S. § 25-319(A), (B). Pursuant to A.R.S. § 25-319(B),
the family court made detailed findings regarding each relevant
computation factor: the parties were married for 16 years; Mother had
health issues in the recent past but her condition had lately improved;
Mother had recently obtained part-time work but her own health needs and
the children’s needs prevented her from securing full-time employment;
Father had consistently earned more than Mother and been the main
monetary provider for the family; Mother at times contributed to Father’s
earning abilities; and Mother had reduced career opportunities to take care
of the family. Because Mother and Father both presented reasonable



                                      6
                       KITCHEN v. FLEMING, SR.
                          Decision of the Court

evidence supporting the court’s findings, we will not reweigh the evidence
in Father’s favor and we affirm the award of spousal maintenance.

IV.   The family court did not abuse its discretion by awarding Mother
      her attorney fees and costs.

¶15          The family court’s grant of attorney fees and costs in
dissolution actions is governed by A.R.S. § 25-324, and we review the
court’s award for an abuse of discretion. Magee v. Magee, 206 Ariz. 589, 590,
¶ 6 (App. 2004). Here, pursuant to the statute, the family court found the
following:

      [T]here is a substantial disparity of financial resources
      between the parties. Father has more resources available to
      contribute toward his own attorneys’ fees and costs than
      Mother. . . . Father acted somewhat unreasonably in the
      litigation, given his positions. Father was clearly motivated by
      money, instead of the best interests of the Children.

Father does not dispute the disparity in financial resources but contends he
did not act unreasonably or in bad faith. Because reasonable evidence
supports the court’s findings, the court did not abuse its discretion in
awarding fees and costs to Mother.

¶16           Additionally, Father argues the court erred by awarding
Mother the entirety of her requested fees and costs, rather than only “a
portion” thereof as stated in the dissolution decree. Although the nunc pro
tunc order awarded Mother the entirety of her requested fees and costs of
$3,280.54, the family court later corrected the error in a subsequent minute
entry from April 2018 ordering that Father only pay $2,500. We therefore
affirm the award of attorney fees and costs to Mother.

                              CONCLUSION

¶17          For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA


                                        7